Citation Nr: 1023008	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2. Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION


The appellant served on active duty from August 1960 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
of the Oakland, California, Regional Office (RO).  

In a May 2008 decision, the Board denied the appellant's 
claims for service connection for right ear hearing loss 
disability, tinnitus, a sleep disorder, flat feet and 
bilateral ankle disability.  The appellant appealed the May 
2008 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court issued 
a decision which vacated the Board's May 2008 decision and 
remanded the issues to the Board for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for a sleep disorder, right ear hearing loss, tinnitus, flat 
feet and bilateral ankle disabilities.  The appellant has 
related that he is continually awakened during his sleep due 
to nightmares caused by a stressor event that occurred in 
service.  The appellant has also reported that he developed 
hearing loss and tinnitus as a result of his exposure to loud 
noises during service.  He has reported that during service 
he was required to work in environments that could cause 
severe acoustic trauma and without hearing protection.  He 
has further related that, during service, he carried 50 to 
100 pounds of materials, thus causing his bilateral feet and 
ankle disorders.  An August 1960 enlistment examination 
revealed that the appellant had bilateral pes planus upon 
entry into service.  The appellant has indicated that his pes 
planus has worsened by his heavy lifting during service.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  Here, 
the Board concludes that it must remand the issues of service 
connection to afford the appellant a VA medical examination 
and opinion.  The appellant has reported exposure to acoustic 
trauma in service which has caused his right ear hearing loss 
and tinnitus, and lifting heavy objects during service which 
worsened his pes planus and caused his ankle disorders.  He 
has also reported sleep problems caused by nightmares from a 
traumatic event in service.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed right ear hearing 
loss disability.  The claims folder should 
be made available to the examiner for 
review.  If a right ear hearing loss 
disability is found, the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present disability is 
attributable to service.  If there is no 
relationship between the current 
disability and service, that fact must be 
noted in the report.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.

2.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his tinnitus.  The claims 
folder should be made available to the 
examiner for review.  If a disability is 
found, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present disability is attributable to 
service.  A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.

3.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology his sleep disorder.  The claims 
folder should be made available to the 
examiner for review.  If a disability is 
found, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present disability is attributable to 
service to include the appellant's report 
of a traumatic event in service.  If there 
is no relationship between the current 
disability and service, that fact must be 
noted in the report.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.

4.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his bilateral ankle 
disability.  The claims folder should be 
made available to the examiner for review.  
If a disability is found, the examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present disability is 
attributable to service to include the 
appellant's report of heavy lifting in 
service.  If there is no relationship 
between the current disability and 
service, that fact must be noted in the 
report.  A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.

5.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his bilateral pes planus.  The 
claims folder should be made available to 
the examiner for review.  Following a 
physical examination and a review of the 
claims file, the examiner should provide 
an opinion as to whether the appellant's 
preexisting bilateral pes planus 
permanently increased in severity during 
service, and if so, whether such worsening 
constituted the natural progression of the 
disorder, or whether such worsening 
constituted chronic aggravation due to 
service.  In responding to this question, 
the examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened.  
If the examiner finds evidence of 
aggravation, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the aggravation.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
Howard N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

